 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT WITH JAMIE L. MANCL

 
 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT
 
                       THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made
and entered into as of this 23rd day of August, 2010, by and between JAMIE L.
MANCL (“Purchaser”) and ENERGY COMPOSITES CORPORATION, a Nevada corporation (the
“Company”).
 
RECITALS
 
                       WHEREAS, Purchaser desires to purchase shares of the
Company’s common stock, par value $0.001 per share (“Common Stock”), and the
Company desires to sell shares of its Common Stock to Purchaser, all upon the
terms and subject to the conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and the Company agree as
follows:
 
ARTICLE I
 
PURCHASE AND SALE
 
1.1           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, on the Closing Date, Purchaser shall purchase from the Company, and
the Company shall sell and issue to Purchaser 180,000 shares of Common Stock at
a price of $2.50 per share (the Purchased Securities”).  Payment for the
Purchased Securities shall be made by making a contribution to the capital of
the Company in the form of cash in the aggregate amount of $450,000 (the
“Purchase Price”).
 
1.2           Closing.  The purchase and sale of the Purchased Securities shall
take place on August 23, 2010 (the “Closing Date”).  On the Closing Date,
Purchaser shall tender the Purchase Price to the Company by wire transfer of
immediately available funds to an account designated by the Company.  Upon
receipt of the Purchase Price, the Company shall deliver to the Purchaser stock
certificates evidencing the Purchased Securities registered in the Purchaser's
name.
 
1.3           Restricted Securities.  Purchaser understands that the Purchased
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they will be acquired in a transaction not involving
a public offering, and that under such laws and applicable regulations such
securities may be resold without registration under the federal securities laws
only in certain limited circumstances.  Purchaser acknowledges that the
Purchased Securities have not been registered under the Securities Act of 1933
(the “Act”) on the grounds that offer and sale hereof and thereof are exempt
from registration by reason of Section 4(2) of the Act, Regulation D thereunder
and have not been registered under any state laws, based in part upon
Purchaser’s representations in this Agreement.  The certificates for the
Purchased Securities shall be subject to a legend or legends restricting
transfer under the federal securities laws and referring to restrictions on
transfer herein, such legend to be substantially as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY
THE REGISTERED HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON
STATUTORY EXEMPTIONS UNDER THE ACT, AND UNDER ANY APPLICABLE STATE SECURITIES
LAWS.  THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT
IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 
ARTICLE II
 
REPRESENTATIONS OF PURCHASER
 
2.1           Accredited Investor.  Purchaser represents, warrants and covenants
to the Company that Purchaser is an “accredited investor,” as defined under Rule
501 of the Act, and that Purchaser is acquiring the Purchased Securities for
Purchaser’s own account, not on behalf of others, and not with a view towards
resale or distribution.  Purchaser will not sell or otherwise distribute the
Common Stock issuable hereunder without registration or an exemption from
registration under the Act and the applicable securities laws of any state, as
evidenced by an opinion of the Company’s counsel to such effect.  Purchaser is a
sophisticated investor with knowledge and experience in financial and business
matters that render him capable of evaluating and understanding this investment
and its risks and, in making this investment, Purchaser has relied on his own
independent investigation of the Company and has not relied upon any offering
materials or oral representations whatsoever.
 
ARTICLE III
 
MISCELLANEOUS
 
3.1           Changes.  This Agreement may be modified, amended or waived only
pursuant to a written instrument signed by Purchaser and the Company.
 
3.2           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
3.3           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Wisconsin without re­gard to principles of conflicts of law.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT,
ACTION OR OTHER PRO­CEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF
ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
3.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
3.5           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to purchase and sale of the Purchased
Securities and supersedes any prior understandings or agreements with respect
thereto.
 
3.6           Further Actions.  Upon the terms and subject to the conditions
hereof, each of the parties hereto shall execute and deliver such other
documents and in­struments and do and perform such other acts and things as may
be necessary or desirable for effecting completely the consummation of this
Agreement and the transactions contemplated hereby.
 
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

JAMIE L. MANCL ENERGY COMPOSITES CORPORATION          
                                                                           
By:
/s/        Name:       Title:          

 
 
 
 
 
 
 
 
 
3
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 